Exhibit 10.60

SCHEDULE A

Apache Corporation

Restricted Stock Unit Award Agreement

GRANT NOTICE

 

Recipient Name:

[Name]

 

Company:

Apache Corporation

 

Notice:

A summary of the terms of your grant of Restricted Stock Units (“RSUs”) is set
out in this notice (the “Grant Notice”) but subject always to the terms of the
Apache Corporation 2011 Omnibus Equity Compensation Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (the “Agreement”). In the event of any
inconsistency between the terms of this Grant Notice, the terms of the Plan and
the Agreement, the terms of the Plan and the Agreement shall prevail.

 

  You have been awarded a grant of Apache Corporation RSUs in accordance with
the terms of the Plan and the Agreement.

 

  Details of the RSUs which you are entitled to receive is provided to you in
this Grant Notice and maintained on your account at netbenefits.fidelity.com

 

Type of Award:

Restricted Stock Unit(s)

 

Restricted Stock Unit:

A Restricted Stock Unit (“RSU”) as defined in the Plan and meaning the right
granted to the Recipient to receive one share of Stock for each RSU at the end
of the specified Vesting Period.

 

Stock:

The $0.625 par value common stock of the Company or as otherwise defined in the
Plan.

 

Grant:

A Grant related to                      Restricted Stock Units

 

Grant Date:

February 3, 2016

 

Conditions:

The Recipient may elect, at the time of the grant, to have his or her RSUs
deferred into the Deferred Delivery Plan (the “DDP”) when the RSUs vest, in
which case the Recipient will receive the value of the RSUs at the times
specified pursuant to the DDP. For RSUs

 

1



--------------------------------------------------------------------------------

 

that are not deferred, once the RSU vests, the Recipient shall be paid the value
of his or her RSUs in shares of Stock (net of shares withheld for applicable tax
withholdings).

 

Vesting Period:

RSUs granted shall vest (i.e., restrictions shall lapse) in accordance with the
following schedule (the “Vesting Period”), provided that the Recipient remains
employed as an Eligible Person as of such vesting date:

 

  First day of the month following the first anniversary of the Grant Date – 1/3
vested

 

  Second anniversary of the Grant Date – an additional 1/3 vested

 

  Third anniversary of the Grant Date – an additional 1/3 vested.

 

  Notwithstanding the foregoing, if the Recipient’s termination of employment
from the Company and the Affiliates occurs by reason of his or her Retirement,
the Recipient may be deemed to continue to be employed as an Eligible Person for
purposes of this Grant and may continue to vest over the Vesting Period set
forth above provided that the Recipient meets the Retirement Conditions set
forth in section 5 of the Agreement.

 

  Upon vesting, the applicable shares of Stock, subject to required tax
withholding, shall be transferred by the Company to the Recipient within thirty
(30) days of the vesting date, unless the Recipient had elected to defer such
RSUs into the DDP, in which case the RSUs shall be transferred to the DDP on the
vesting date and paid out according to the provisions of the DDP.

 

  Vesting is accelerated to 100% upon the Recipient’s death while an Eligible
Person (or while treated as an Eligible Person following Retirement as described
above) during the Vesting Period. Upon vesting, the applicable shares of Stock,
subject to required tax withholding, shall be transferred by the Company to the
Recipient’s designated beneficiary, legal representatives, heirs, or legatees,
as applicable, in accordance with the terms of the Plan, within thirty (30) days
of the vesting date. The Recipient can name a beneficiary on a form approved by
the Committee.

 

 

Vesting is accelerated to 100% upon the Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a 409A Change of Control
that occurs during the Vesting Period. With respect to a Recipient who continues
to vest following his or her termination due to Retirement, vesting is
accelerated to 100% upon a 409A Change of Control that occurs during the Vesting
Period and on or after such termination due to

 

2



--------------------------------------------------------------------------------

 

Retirement. Upon vesting, the applicable shares of Stock, subject to required
tax withholding, shall be transferred by the Company to the Recipient within
thirty (30) days of the vesting date, unless the Recipient had elected to defer
such RSUs into the DDP, in which case the RSUs shall be transferred to the DDP
on the vesting date and paid out according to the provisions of the DDP.

 

Withholding:

The Company and the Recipient will comply with all federal and state laws and
regulations respecting the required withholding, deposit, and payment of any
income, employment, or other taxes relating to the Grant.

 

Acceptance:

Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Grant. You can access this through your account at
netbenefits.fidelity.com. By accepting your Grant, you will have agreed to the
terms and conditions set forth in the Agreement, including, but not limited to,
the non-compete and non-disparagement provisions set forth in sections 5 and 6
of the Agreement, and the terms and conditions of the Plan. If you do not accept
your Grant you will be unable to receive your RSUs.

 

3



--------------------------------------------------------------------------------

Apache Corporation

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (the “Agreement”) relating to a grant
of Restricted Stock Units (as defined in the rules of the Apache Corporation
2011 Omnibus Equity Compensation Plan (the “Plan”) (the “Grant”), dated as of
the Grant Date set forth in the Notice of Award under the Agreement attached as
Schedule A hereto (the “Grant Notice”), is made between Apache Corporation
(together with its Affiliates, the “Company”) and each Recipient. The Grant
Notice is included in and made part of this Agreement.

In this Agreement and each Grant Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.

Definitions

“Grant Notice” means the separate notice given to each Recipient specifying the
number of RSUs granted to the Recipient (the “Grant”).

“Fair Market Value” means the per share closing price of the Stock as reported
on The New York Stock Exchange, Inc. Composite Transactions Reporting System
(“Composite Tape”) for a particular date or, if the Stock is not so listed at
any time, as reported on NASDAQ or on such other exchange or electronic trading
system as, on the date in question, reports the largest number of traded shares
of stock. If there are no Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
Stock transactions; provided, however, that if the foregoing provisions are not
applicable, the fair market value of a share of the Stock shall be as determined
by the Committee by the reasonable application of such reasonable valuation
method, consistently applied, as the Committee deems appropriate.

“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a 409A Change of
Control; provided, that the termination does not result from an act of the
Recipient that (i) constitutes common-law fraud, a felony, or a gross
malfeasance of duty, or (ii) is materially detrimental to the best interests of
the Company or its successor.

“Payout Amount” means the vested portion of the Grant expressed as shares of
Stock underlying the RSUs.

“Recipient” means an Eligible Person designated by the Committee at the Grant
Date to receive one or more Grants under the Plan.

“Retirement” means, with respect to a Recipient and for purposes of this
Agreement, the date the Recipient terminates employment with the Company after
(i) attaining age 65 and (ii) earning at least 15 Years of Service.

 

4



--------------------------------------------------------------------------------

“Years of Service” means the total number of months from the Recipient’s date of
hire by the Company to the date of termination of employment divided by 12.

“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service of his own volition and one or more of the following conditions occurs
without the Recipient’s consent on or after a 409A Change of Control:

 

  (a) There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the 409A Change of
Control.

 

  (b) There is a material diminution in the Recipient’s authority, duties or
responsibilities.

 

  (c) There is a material diminution in the authority, duties or
responsibilities of the Recipient’s supervisor, such as a requirement that the
Recipient (or his supervisor) report to a corporate officer or employee instead
of reporting directly to the board of directors.

 

  (d) There is a material diminution in the budget over which the Recipient
retains authority.

 

  (e) There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the 409A Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Executive Vice President, Human Resources, or
his or her delegate. The notice may be provided by personal delivery or it may
be sent by email, inter-office mail, regular mail (whether or not certified),
fax, or any similar method. Apache Corporation’s Executive Vice President, Human
Resources, or his or her delegate shall acknowledge receipt of the notice within
5 business days; the acknowledgement shall be sent to the Recipient by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.

Terms

1. Grant of RSUs. Subject to the provisions of this Agreement and the provisions
of the Plan and Grant Notice, the Company shall grant to the Recipient, pursuant
to the Plan, a right to receive the number of RSUs set forth in the Recipient’s
Grant Notice. The Grant shall give the Recipient the right, upon vesting, to an
equal number of shares of $0.625 par value common stock of the Company
(“Stock”). At the time of the Grant, the Recipient may elect to defer all or any
portion of the RSUs in the Deferred Delivery Plan (the “DDP”).

 

5



--------------------------------------------------------------------------------

2. Vesting and Payment of Stock. Subject to the provisions of sections 3 and 4
of this Agreement, the entitlement to receive the number of shares of Stock
pursuant to the RSUs comprising the Grant Amount shall vest in accordance with
the schedule set forth in the Grant Notice (the “Vesting Period”); provided that
the Recipient remains employed as an Eligible Person on such applicable vesting
dates. Unless the Recipient elected to defer the RSU into the DDP, such Stock,
subject to applicable withholding, shall be transferred by the Company to the
Recipient within thirty (30) days of the vesting date and not later than
March 15 of the year following the year in which the RSUs vest. To the extent
that the Recipient elected to defer the RSUs into the DDP and sections 3 and 4
do not apply, when the RSUs vest, they shall be transferred to the DDP and paid
thereafter to the Recipient as specified under the terms of the DDP.

3. Termination of Employment, Retirement, or Death. Except as set forth below in
this section 3 and in section 4 of this Agreement, each Grant shall be subject
to the condition that the Recipient has remained an Eligible Person from the
award of the Grant of RSUs until the applicable vesting date as follows:

(a) If the Recipient voluntarily leaves the employment of the Company (other
than for reason of Retirement), or if the employment of the Recipient is
terminated by the Company for any reason or no reason, any RSUs granted to the
Recipient pursuant to the Grant Notice not previously vested shall thereafter be
void and forfeited for all purposes.

(b) If the Recipient leaves the employment of the Company by reason of
Retirement, any RSUs granted to the Recipient pursuant to the Grant Notice not
previously vested may continue to vest following the Recipient’s termination of
employment by reason of Retirement as if the Recipient remained an Eligible
Person in the employ of the Company, provided that such Recipient shall be
entitled to continue vesting only if such Recipient satisfies the Retirement
Conditions set forth in section 5 below (except in the case of death).

(c) A Recipient shall become 100% vested in all RSUs under the Grant Notice on
the date the Recipient dies while employed by the Company or while continuing to
vest pursuant to section 3(b) of this Agreement. Payment shall be made as soon
as administratively practicable following the date the Recipient dies, but in no
event shall the payment occur later than March 15 of the calendar year
immediately following the calendar year in which the Recipient died. Such
payment shall be made to the Recipient’s designated beneficiary, legal
representatives, heirs, or legatees, as applicable. Each Recipient may designate
a beneficiary on a form approved by the Committee.

4. Change of Control. Pursuant to Section 12.1(d) of the Plan, the following
provisions of this section 4 of the Agreement shall supersede Sections 12.1(a),
(b) and (c) of the Plan. Without any further action by the Committee or the
Board, in the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a Change of Control of the Company
that constitutes, with respect to the Company, a “change of ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulations Section 1.409A-3(i)(5) (a “409A Change of
Control”) during the Vesting Period, the Recipient shall become 100% fully
vested in

 

6



--------------------------------------------------------------------------------

the unvested RSUs granted to the Recipient pursuant to the Grant Notice as of
the date of his Involuntary Termination or Voluntary Termination with Cause.
Further, in the event of a 409A Change of Control of the Company following the
Recipient’s termination of employment by reason of Retirement while the
Recipient is continuing to vest in the RSUs pursuant to section 3(b), the
Recipient shall be come 100% fully vested in the unvested RSUs granted to the
Recipient pursuant to the Grant Notice as of the date of the 409A Change of
Control. Subject to section 12(d) of this Agreement, payment shall occur within
thirty (30) days following the date of such Involuntary Termination or Voluntary
Termination with Cause (or, if the Recipient is continuing to vest pursuant to
section 3(b), the date of the 409A Change of Control).

5. Conditions to Post-Retirement Vesting. If the Recipient has attained age 65
and has completed at least 15 Years of Service and such Recipient terminates
employment with the Company and the Affiliates by reason of Retirement, it is
agreed by the Company and the Recipient that:

(a) subject to the provisions of this section 5(a) and sections 5(b) and 5(c),
such Recipient may continue to vest in the unvested RSUs following the date of
his or her termination by reason of Retirement as if the Recipient continued in
employment as an Eligible Person provided that the Grant Date of the unvested
RSUs is at least three (3) months prior to such termination date and the
Recipient has provided not less than three (3) months’ advance written notice
prior to such termination date to Apache Corporation’s Executive Vice President,
Human Resources, or his or her delegate, and to his or her direct manager,
regarding the Recipient’s intent to terminate employment for reason of
Retirement; provided, however, a Recipient who is at least age 65 and has
completed at least 15 Years of Service need not provide such three (3) months’
advance written notice of his or her intent to terminate employment by reason of
Retirement if the Company elects to require such Recipient to, or (as part of a
reduction in force or otherwise in writing in exchange for a written release)
offers such Recipient the opportunity to, terminate employment with the Company
by reason of Retirement; and it is further agreed that

(b) in consideration for the continued vesting treatment afforded to the
Recipient under section 5(a), Recipient shall, during the continuing Vesting
Period after Retirement (the “Continued Vesting Period”), refrain from becoming
employed by, or consulting with, or becoming substantially involved in the
business of, any business that competes with the Company or its Affiliate in the
business of exploration or production of oil or natural gas within the
geographic area in which the Recipient is working or has worked for the Company
or its Affiliate, and/or for which the Recipient is or was responsible, at the
time of termination of employment or the immediately preceding three-year period
(a “Competitive Business”); provided, that the Recipient may purchase and hold
for investment purposes less than five percent (5%) of the shares of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system, and provided further, that the
Recipient may provide services solely as a director to a Competitive Business
if, during the Continued Vesting Period, the Recipient is not involved directly
in the day-to-day management, supervision or operations of such Competitive
Business; and it is further agreed that

(c) in consideration for the continued vesting treatment afforded to the
Recipient under section 5(a), Recipient shall, during the Continued Vesting
Period, refrain from making, or

 

7



--------------------------------------------------------------------------------

causing or assisting any other person to make, any oral or written communication
to any third party about the Company, any Affiliate and/or any of the employees,
officers or directors of the Company or any Affiliate which impugns or attacks,
or is otherwise critical of, the reputation, business or character of such
entity or person; or that discloses private or confidential information about
their business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness.

Notwithstanding the foregoing provisions of this section 5 of the Agreement, in
the event that the Recipient fails to satisfy any of the conditions set forth in
sections 5(a), (b) and (c) above, the Recipient shall not be entitled to vest in
any unvested RSUs after the date of Retirement and the unvested RSUs subject to
this Agreement shall be forfeited.

6. Prohibited Activity. In consideration for this Grant, the Recipient agrees
not to engage in any “Prohibited Activity” while employed by the Company or
within three years after the date of the Recipient’s termination of
employment. A “Prohibited Activity” will be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if the
Recipient (i) divulges any non-public, confidential or proprietary information
of the Company, but excluding information that (a) becomes generally available
to the public other than as a result of the Recipient’s public use, disclosure,
or fault, or (b) becomes available to the Recipient on a non-confidential basis
after the Recipient’s employment termination date from a source other than the
Company prior to the public use or disclosure by the Recipient, provided that
such source is not bound by a confidentiality agreement or otherwise prohibited
from transmitting the information by contractual, legal or fiduciary obligation,
(ii) directly or indirectly, consults with or becomes affiliated with,
participate or engage in, or becomes employed by any business that is
competitive with the Company, wherever from time to time conducted throughout
the world, including situations where the Recipient solicits or participates in
or assists in any way in the solicitation or recruitment, directly or
indirectly, of any employees of the Company; or (iii) engages in publishing any
oral or written statements about the Company, and/or any of its directors,
officers, or employees that are disparaging, slanderous, libelous, or
defamatory; or that disclose private or confidential information about their
business affairs; or that constitute an intrusion into their seclusion or
private lives; or that give rise to unreasonable publicity about their private
lives; or that place them in a false light before the public; or that constitute
a misappropriation of their name or likeness.

7. Payment and Tax Withholding. Upon receipt of any entitlement to Stock under
this Agreement and, if applicable, upon the Recipient’s attainment of
eligibility to terminate employment by reason of Retirement pursuant to section
3(b), the Recipient shall make appropriate arrangements with the Company to
provide for the amount of minimum tax and social security withholding, if any,
required by law, including without limitation Sections 3102 and 3402 or any
successor section(s) of the Internal Revenue Code and applicable state and local
income and other tax laws. Upon receipt of entitlement to Stock under this
Agreement, each payment of the Payout Amount shall be made in shares of Stock,
determined by the Committee, such that the withheld number of shares shall be
sufficient to cover the withholding amount required by this section (including
any amount to cover benefit tax charges arising thereon). The payment of a
Payout Amount shall be based on the Fair Market Value of the shares of Stock on

 

8



--------------------------------------------------------------------------------

the applicable date of vesting to which such tax withholding relates. Where
appropriate, shares shall be withheld by the Company to satisfy applicable tax
withholding requirements rather than paid directly to the Recipient.

8. No Ownership Rights Prior to Issuance of Stock. Neither the Recipient nor any
other person shall become the beneficial owner of the Stock underlying the
Grant, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such Stock, unless and until and
after such Stock has been actually issued to the Recipient and transferred on
the books and records of the Company or its agent in accordance with the terms
of the Plan and this Agreement.

9. Non-Transferability of Stock. Stock issued pursuant to a Grant shall not be
transferable otherwise than by testamentary will or the laws of descent and
distribution, or in accordance with a valid beneficiary designation on a form
approved by the Committee, subject to the conditions and exceptions set forth in
Section 14.2 of the Plan.

10. No Right to Continued Employment. Neither the RSUs or Stock issued pursuant
to a Grant nor any terms contained in this Agreement shall confer upon the
Recipient any express or implied right to be retained in the employment or
service of the Company for any period, nor restrict in any way the right of the
Company, which right is hereby expressly reserved, to terminate the Recipient’s
employment or service at any time for any reason or no reason. The Recipient
acknowledges and agrees that any right to receive RSUs or Stock pursuant to a
Grant is earned only by continuing as an employee of the Company at the will of
the Company, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being
hired, being granted the Grant, or acquiring RSUs or Stock pursuant to the Grant
hereunder.

11. The Plan. In consideration for this Grant, the Recipient agrees to comply
with the terms of the Plan and this Agreement. This Agreement is subject to all
the terms, provisions and conditions of the Plan, which are incorporated herein
by reference, and to such regulations as may from time to time be adopted by the
Committee. Unless defined herein, capitalized terms are used herein as defined
in the Plan. In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. The Plan and the prospectus
describing the Plan can be found on the Company’s HR intranet and the Plan
document can be found on Fidelity’s website (netbenefits.fidelity.com). A paper
copy of the Plan and the prospectus shall be provided to the recipient upon the
Recipient’s written request to the Company at 2000 Post Oak Blvd., Suite 100,
Houston, Texas 77056-4400, Attention: Corporate Secretary.

12. Compliance with Laws and Regulations.

(a) The Grant and any obligation of the Company to deliver RSUs or Stock
hereunder shall be subject in all respects to (i) all applicable laws, rules and
regulations and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its discretion, determine to be necessary or applicable.
Moreover, the Company shall not deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing,

 

9



--------------------------------------------------------------------------------

registration or qualification of Stock upon any national securities exchange or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Stock to the Recipient or any other person pursuant
to this Agreement unless and until such listing, registration, qualification,
consent or approval has been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Company.

(b) It is intended that any Stock received in respect of the Grant shall have
been registered under the Securities Act of 1933 (“Securities Act”). If the
Recipient is an “affiliate” of the Company, as that term is defined in Rule 144
under the Securities Act (“Rule 144”), the Recipient may not sell the Stock
received except in compliance with Rule 144. Certificates representing Stock
issued to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Stock as the Company deems
appropriate to comply with Federal and state securities laws.

(c) If, at any time, the Stock is not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Stock, the Recipient shall execute, prior to the delivery of any
Stock to the Recipient by the Company pursuant to this Agreement, an agreement
(in such form as the Company may specify) in which the Recipient represents and
warrants that the Recipient is purchasing or acquiring the Stock acquired under
this Agreement for the Recipient’s own account, for investment only and not with
a view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Stock shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Stock being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Recipient shall, prior to any offer for sale of such
Stock, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

(d) This Grant is intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and the rules and regulations issued
thereunder and shall be administered accordingly. Notwithstanding anything in
this Agreement to the contrary, if the RSUs constitute “deferred compensation”
under Section 409A of the Code and any RSUs become payable pursuant to the
Recipient’s termination of employment, settlement of the RSUs shall be delayed
for a period of six months after the Recipient’s termination of employment if
the Recipient is a “specified employee” as defined under Code
Section 409A(a)(2)(B)(i) and if required pursuant to Section 409A of the Code.
If settlement of the RSU is delayed, the RSUs shall be settled on the first day
of the first calendar month following the end of the six-month delay period. If
the Recipient dies during the six-month delay, the RSUs shall be settled and
paid to the Recipient’s designated beneficiary, legal representatives, heirs or
legatees, as applicable, as soon as practicable after the date of death.
Notwithstanding any provisions to the contrary herein, payments made with
respect to this Grant may only be made in a manner and upon an event permitted
by Section 409A of the Code, and all payments to be made upon a termination of
employment hereunder may only be made upon a “separation from service”, as such
term is defined in Section 10.1 of the Plan. This Agreement may be amended
without the consent of the Recipient in any respect deemed by the Board or the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.

 

10



--------------------------------------------------------------------------------

13. Notices. Unless otherwise provided in this Agreement, all notices by the
Recipient or the Recipient’s assignees shall be addressed to the Administrative
Agent, Fidelity, through the Recipient’s account at netbenefits.fidelity.com, or
such other address as the Company may from time to time specify. All notices to
the Recipient shall be addressed to the Recipient at the Recipient’s address in
the Company’s records.

14. Other Plans. The Recipient acknowledges that any income derived from the
Grant shall not affect the Recipient’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the Company or
any Affiliate.

15. Terms of Employment. The Plan is a discretionary plan. The Recipient hereby
acknowledges that neither the plan nor this Agreement forms part of his terms of
employment and nothing in the Plan may be construed as imposing on the Company
or any Affiliate a contractual obligation to offer participation in the Plan to
any employee of the Company or any Affiliate. The Company or any Affiliate is
under no obligation to grant further Stock to any Recipient under the Plan. The
Recipient hereby acknowledges that if he ceases to be an employee of the Company
or any Affiliate for any reason or no reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum.

16. Data Protection. By accepting this Agreement (whether by electronic means or
otherwise), the Recipient hereby consents to the holding and processing of
personal data provided by him to the Company for all purposes necessary for the
operation of the Plan. These include, but are not limited to:

(a) administering and maintaining Recipient records;

(b) providing information to any registrars, brokers or third party
administrators of the Plan; and

(c) providing information to future purchasers of the Company or the business in
which the Recipient works.

17. Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.

*****

 

11